                                                       Case 3:20-cv-04086-AGT Document 1 Filed 06/19/20 Page 1 of 11




                                                1 Daniel F. Fears, State Bar No. 110573
                                                    dff@paynefears.com
                                                2 Andrew K. Haeffele, State Bar No. 258992
                                                    akh@paynefears.com
                                                3 Philip K. Lem, State Bar No. 282480
                                                    pkl@paynefears.com
                                                4 PAYNE & FEARS LLP
                                                    Attorneys at Law
                                                5 4 Park Plaza, Suite 1100
                                                    Irvine, California 92614
                                                6 Telephone: (949) 851-1100
                                                    Facsimile: (949) 851-1212
                                                7
                                                    Attorneys for Defendant CVS RX SERVICES, INC.
                                                8

                                                9                        UNITED STATES DISTRICT COURT
                                               10                      NORTHERN DISTRICT OF CALIFORNIA
                                               11
PAYNE & FEARS LLP




                                               12 DIANE GAILEY, an individual,                           3:20-cv-04086
                                                                                                Case No. ____________________
                                                                                                [Contra Costa County Superior Court
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13               Plaintiff,
                       ATTORNEYS AT LAW




                                                                                                Case No. CIVMSC20-00840]
                          (949) 851-1100




                                               14         v.
                                               15 CVS RX SERVICES, INC., a New                  PETITION AND NOTICE OF
                                                    York Corporation, and DOES 1 through        REMOVAL OF CIVIL ACTION
                                               16 50, inclusive,                                UNDER 28 U.S.C. §§ 1332 AND 1441

                                               17                  Defendants.                  Trial Date:       Not Set
                                               18

                                               19

                                               20         TO THE UNITED STATES DISTRICT COURT FOR THE
                                               21 NORTHERN DISTRICT OF CALIFORNIA, AND TO PLAINTIFF DIANE

                                               22 GAILEY AND HER COUNSEL OF RECORD:

                                               23         PLEASE TAKE NOTICE that Defendant CVS RX Services, Inc. hereby
                                               24 removes this action from the Superior Court of the State of California for the County

                                               25 of Contra Costa to the United States District Court for the Northern District of

                                               26 California, on the following grounds:

                                               27

                                               28


                                                                                 PETITION AND NOTICE OF REMOVAL
                                                         Case 3:20-cv-04086-AGT Document 1 Filed 06/19/20 Page 2 of 11




                                                1   I.     INTRODUCTION
                                                2          1.    This Court has jurisdiction over this action because complete diversity
                                                3 exists between Plaintiff Diane Gailey (“Plaintiff”) and Defendant CVS RX Services,

                                                4 Inc. (“CVS”).

                                                5          2.    Plaintiff is a citizen of the State of California, and was a citizen at the
                                                6 time of the filing of her Complaint.

                                                7          3.    CVS Rx Services, Inc. is now, and was at the time this action was
                                                8 commenced, a citizen of the State of New York and a citizen of the State of Rhode

                                                9 Island within the meaning of 28 U.S.C. section 1332. At all material times, CVS Rx

                                               10 Services, Inc. was a corporation organized under the laws of the State of New York,

                                               11 and at all material times CVS Rx Services, Inc. has maintained its principal place of
PAYNE & FEARS LLP




                                               12 business, including its corporate headquarters, in the State of Rhode Island.
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13          4.    Plaintiff’s Complaint, on its face, contemplates a matter in controversy
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                               14 that exceeds the sum or value of $75,000, exclusive of interest and costs.

                                               15          5.    Pursuant to 28 U.S.C. section 1446(b), this case is being removed
                                               16 within thirty (30) days of CVS’s receipt of a document (the “Complaint”) where

                                               17 diversity of citizenship is apparent.

                                               18 II.      THE STATE COURT ACTION
                                               19          6.    On or about May 13, 2020, Plaintiff filed an action against CVS
                                               20 designated as “DIANE GAILEY, an individual, Plaintiff, v. CVS RX SERVICES,

                                               21 INC., a New York Corporation; and DOES 1 through 50, inclusive, Defendants” in

                                               22 the Superior Court of the State of California, County of Contra Costa, Case No.

                                               23 CIVMSC20-00840 (the “State Court Action”). A true and correct copy of the

                                               24 Summons and Complaint is attached to the Declaration of Andrew K. Haeffele

                                               25 (“Haeffele decl.”) as Exhibit “A.” CVS was served with copies of the Summons

                                               26 and Complaint on May 20, 2020. See Id.

                                               27          7.    In her Complaint, Plaintiff alleges the following causes of action: (1)
                                               28 Failure to Pay Wages Owed Including Overtime Pay (Cal. Lab. Code §§ 510 1194,

                                                                                                -2-
                                                                                PETITION AND NOTICE OF REMOVAL
                                                      Case 3:20-cv-04086-AGT Document 1 Filed 06/19/20 Page 3 of 11




                                                1 1198, 1771, 1174 and California Wage Orders); (2) Failure to Pay Wages for

                                                2 Missed Meal Periods (Cal. Lab. Code § 226.7); (3) Failure to Pay Wages for Missed

                                                3 Rest Periods (Cal. Lab. Code § 226.7); (4) Inaccurate Wage Statement Penalties

                                                4 (Cal. Lab. Code Section 226); (5) Waiting Time Penalties (Cal. Lab. Code §§ 201,

                                                5 202, 203); and (6) Unfair Competition (Cal. Bus. & Prof. Code §§ 17200 et seq.).

                                                6        8.     The Summons and Complaint constitute the pleadings, process, and
                                                7 orders served on or by CVS in the State Court Action.

                                                8 III.   COMPLETE DIVERSITY EXISTS BETWEEN PLAINTIFF AND CVS
                                                9        9.     The Complaint, and each cause of action alleged therein, may be
                                               10 properly removed on the basis of diversity jurisdiction, in that this is a civil action

                                               11 between citizens of different states and the amount in controversy exceeds the sum
PAYNE & FEARS LLP




                                               12 of $75,000, exclusive of interest and costs. 28 U.S.C. § 1332.
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13        A.     Plaintiff is a Citizen of the State of California
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                               14        10.    Plaintiff is now, and was at the time this action was commenced, a
                                               15 citizen of the State of California within the meaning of U.S.C. § 1332(a) -- her place

                                               16 of residence and domicile are, and were, located within the State of California. See

                                               17 Complaint, ¶9; see also Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir.

                                               18 2001) (“A person’s domicile is his permanent home, where he resides with the

                                               19 intention to remain or to which he intends to return.”); Lew v. Moss, 797 F.2d 747,

                                               20 751 (9th Cir. 1986) (explaining that residency creates a rebuttable presumption of

                                               21 domicile for purposes of establishing diversity of citizenship).

                                               22        B.     CVS Rx Services, Inc. is a Citizen of the States of New York and
                                               23               Rhode Island
                                               24        11.    If a party is a corporation, it is a citizen of both its state of
                                               25 incorporation and the state where it has its principal place of business. 28 U.S.C. §

                                               26 1332(c)(1); Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010).

                                               27        12.    CVS Rx Services, Inc. is now, and was at all material times, a
                                               28 corporation organized under the laws of the State of New York. Therefore, CVS Rx

                                                                                                -3-
                                                                                PETITION AND NOTICE OF REMOVAL
                                                      Case 3:20-cv-04086-AGT Document 1 Filed 06/19/20 Page 4 of 11




                                                1 Services, Inc. is a citizen of New York.

                                                2         13.    CVS Rx Services, Inc.’s principal place of business is located in
                                                3 Woonsocket, Rhode Island. 28 U.S.C. §1332(c); Hertz Corp., 130 S. Ct. at 1192

                                                4 (“[W]e conclude that the phrase ‘principal place of business’ refers to the place

                                                5 where the corporation’s high level officers direct, control, and coordinate the

                                                6 corporation’s activities”).

                                                7         14.    CVS Rx Services, Inc. is now, and was at all material times,
                                                8 headquartered in Woonsocket, Rhode Island. CVS Rx Services, Inc.’s principal

                                                9 executive and administrative offices are located in Woonsocket and have been since

                                               10 before the filing of this lawsuit. The majority of CVS Rx Services, Inc.’s corporate

                                               11 officers and senior executives whom direct, control, and coordinate its operations
PAYNE & FEARS LLP




                                               12 are also located at its corporate headquarters in Woonsocket, Rhode Island. As a
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13 result, nearly all of CVS Rx Services, Inc.’s corporate decisions are made in Rhode
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                               14 Island, including operational, executive, administrative, and policymaking decisions.

                                               15         15.    Therefore, CVS Rx Services, Inc. is a citizen of New York and a
                                               16 citizen of Rhode Island.

                                               17         16.    “Doe” Defendants fictitiously named, but not served, are not joined in
                                               18 this Petition and Notice of Removal, and shall be disregarded for the purpose of

                                               19 determining removal jurisdiction. 28 U.S.C. § 1441(b)(1). In determining whether

                                               20 diversity of citizenship exists, only the named defendants are considered. Newcombe

                                               21 v. Adolf Coors Co. 157 F. 3d 686, 690-691 (9th Cir. 1998).

                                               22         17.    Accordingly, complete diversity exists between Plaintiff and CVS.
                                               23 IV.     THE AMOUNT IN CONTROVERSY EXCEEDS THE $75,000
                                               24         JURISDICTIONAL MINIMUM
                                               25         18.    The jurisdictional minimum amount that must be in controversy,
                                               26 $75,000, was satisfied at the time of the filing of this action, and is still satisfied by

                                               27 the facts set forth herein and described more specifically below. 28 U.S.C. § 1332(a)

                                               28 (“[D]istrict courts … have original jurisdiction of all civil actions where the matter

                                                                                               -4-
                                                                                PETITION AND NOTICE OF REMOVAL
                                                      Case 3:20-cv-04086-AGT Document 1 Filed 06/19/20 Page 5 of 11




                                                1 in controversy exceeds the sum or value of $75,000, exclusive of interest and costs

                                                2 and is between … citizens of different States.”); see also Matheson v. Progressive

                                                3 Specialty Ins., Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“[J]urisdiction founded on

                                                4 [diversity] requires that the parties be in complete diversity and the amount in

                                                5 controversy exceed $75,000”).

                                                6        19.    CVS discusses below the allegations in Plaintiff’s Complaint solely to
                                                7 demonstrate that the amount in controversy in this matter exceeds $75,000. CVS

                                                8 denies that Plaintiff is entitled to any damages and that Plaintiff will be able to

                                                9 recover on any of her theories of recovery.

                                               10        20.    In assessing the amount in controversy, this Court may, for removal
                                               11 purposes, look to the removal papers and the pleadings, as well as summary
PAYNE & FEARS LLP




                                               12 judgement type evidence. Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 416
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13 (9th Cir. 2018); Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005);
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                               14 Singer v. State Farm Mutual Auto Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997); Gaus

                                               15 v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

                                               16        A.     The Amount in Controversy is Measured by the Damages and
                                               17               Attorneys’ Fees “At Stake” in the Litigation, to which the Plaintiff
                                               18               Would be Entitled if She Prevails
                                               19        21.    In measuring the amount in controversy for purposes of diversity
                                               20 jurisdiction, “a court must assume that the allegations of the complaint are true and

                                               21 assume that a jury will return a verdict for the plaintiff on all claims made in the

                                               22 complaint.” Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp.

                                               23 2d 993, 1001 (C.D. Cal. 2002) (quotations omitted, emphasis added). In addition,

                                               24 the Court should aggregate damages in determining whether the controversy

                                               25 exceeds $75,000. See Bank of Cal. Nat’l Ass’n v. Twin Harbors Lumber Co., 465

                                               26 F.2d 489, 491 (9th Cir. 1972) (“aggregation is permitted when a single plaintiff

                                               27 seeks to aggregate two or more of her own claims against a single defendant”)

                                               28 (internal quotations omitted).

                                                                                              -5-
                                                                               PETITION AND NOTICE OF REMOVAL
                                                        Case 3:20-cv-04086-AGT Document 1 Filed 06/19/20 Page 6 of 11




                                                1         22.   Additionally, as the Ninth Circuit has recently clarified, “the amount in
                                                2 controversy is not limited to damages incurred prior to removal—for example, it is

                                                3 not limited to wages a plaintiff-employee would have earned before removal (as

                                                4 opposed to after removal)[; but] rather, the amount in controversy is determined by

                                                5 the complaint operative at the time of removal and encompasses all relief a court

                                                6 may grant on that complaint if the plaintiff is victorious.” Chavez, 888 F.3d at 414–

                                                7 15.

                                                8         23.   Here, conservatively, Plaintiff’s Complaint alleges at least $115,000 in
                                                9 unpaid overtime, meal period premiums, rest period premiums, wage statement

                                               10 penalties, and waiting time penalties.

                                               11         B.    Economic Damages
PAYNE & FEARS LLP




                                               12         24.   Plaintiff alleges that her “hourly rate at the time her employment ended
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13 … was $73.02 an hour.” Complaint at ¶16.
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                               14               1.      Overtime
                                               15         25.   In her complaint, Plaintiff asserts several overtime-related allegations:
                                               16               a. “During all times relevant to this Complaint, Plaintiff was required
                                               17                    to perform work “off the clock” for Defendant, on an almost daily
                                               18                    basis, for which she was not compensated.” Complaint at ¶3.
                                               19               b. “Plaintiff and other Pharmacy Managers were required to work
                                               20                    considerable hours off the clock for which they were not
                                               21                    compensated.” Complaint at ¶21.
                                               22               c. “During the Covered Period Plaintiff often worked more than eight
                                               23                    hours, and on occasion more than twelve hours, in a single day for
                                               24                    which she was entitled to daily overtime premiums. Additionally,
                                               25                    Plaintiff also worked more than 40 hours in a week and/or worked a
                                               26                    seventh shift in a week, for which she was entitled to weekly
                                               27                    overtime premiums. Defendants did not pay Plaintiff all of the
                                               28                    overtime premium wages she was properly owed.” Complaint at
                                                                                              -6-
                                                                                PETITION AND NOTICE OF REMOVAL
                                                      Case 3:20-cv-04086-AGT Document 1 Filed 06/19/20 Page 7 of 11




                                                1                     ¶28.
                                                2        26.     Accordingly, under a conservative estimate (3 hours of unpaid overtime
                                                3 per week), Plaintiff’s Complaint alleges at least $65,000 in unpaid overtime

                                                4 damages [($73.02 x 1.5) x (3 OT hrs/wk) x (200 wks in liability period)].

                                                5                2.      Meal Periods
                                                6        27.     In her complaint, Plaintiff asserts several meal period-related
                                                7 allegations:

                                                8                a. “Defendants also prevented Plaintiff from taking timely off-duty
                                                9                     meal periods and rest breaks as required by law.” Complaint at ¶3.
                                               10                b. “During the Covered Period, Plaintiff often did not receive timely,
                                               11                     off-duty meal periods and rest breaks of the proper duration and
PAYNE & FEARS LLP




                                               12                     frequency. In fact, Plaintiff was rarely if ever permitted to take off
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13                     duty rest breaks due to the demands of the job and Defendants’
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                               14                     failure to adequately staff her store. For the same reasons, Plaintiff
                                               15                     was rarely permitted timely, uninterrupted, off duty meal periods of
                                               16                     the proper duration. In order to try to satisfy the demands of the job,
                                               17                     and given Defendants’ scheduling and labor budget practices,
                                               18                     Plaintiff was routinely required to perform work while clocked out
                                               19                     for her meal periods or to take fewer than thirty minutes for the
                                               20                     meal period.” Complaint at ¶29.
                                               21                c. “During her employment, Plaintiff routinely worked for Defendant
                                               22                     without being provided with a timely thirty-minute uninterrupted,
                                               23                     duty-free meal period during meal period eligible shifts, and without
                                               24                     being paid one (1) hour of pay at the employee’s regular rate of
                                               25                     compensation for each work day that the meal period was not
                                               26                     provided.” Complaint at ¶30.
                                               27        28.     Accordingly, under a conservative estimate (1 missed meal period per
                                               28 week), Plaintiff’s Complaint alleges at least $14,604 in meal period premiums

                                                                                                 -7-
                                                                                 PETITION AND NOTICE OF REMOVAL
                                                      Case 3:20-cv-04086-AGT Document 1 Filed 06/19/20 Page 8 of 11




                                                1 [($73.02) x (1 missed meal period per week) x (200 wks in liability period)].

                                                2               3.    Rest Periods
                                                3        29.    In her complaint, Plaintiff alleges: “During her employment, Plaintiff
                                                4 routinely worked for Defendant without being provided with a timely uninterrupted,

                                                5 duty-free ten-minute rest period every four hours worked or major fraction thereof,

                                                6 and without being paid one (1) hour of pay at the employee’s regular rate of

                                                7 compensation for each work day that the rest period was not provided.” Complaint

                                                8 at ¶31.

                                                9        30.    Accordingly, under a conservative estimate (1 missed rest period per
                                               10 week), Plaintiff’s Complaint alleges at least $14,604 in rest period premiums

                                               11 [($73.02) x (1 missed rest period per week) x (200 wks in liability period)].
PAYNE & FEARS LLP




                                               12               4.    Wage Statements
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13        31.    In her complaint, Plaintiff alleges: “Plaintiff was not provided with
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                               14 accurate wage statements. For example, since she was not compensated for off the

                                               15 clock work, Defendants’ wage statements did not accurately report her hours

                                               16 worked or gross/net wages owed.” Complaint at ¶33.

                                               17        32.    Accordingly, Plaintiff alleges $4,000 in wage statement penalties. See
                                               18 Labor Code § 226(e)(1).

                                               19               5.    Waiting Time Penalties
                                               20        33.    In her complaint, Plaintiff alleges: “Plaintiff’s employment with
                                               21 Defendants ended on or around January 3, 2020. Due to the above violations,

                                               22 Defendants did not, and have not, paid Plaintiff all wages owed to her. As a result,

                                               23 Plaintiff is entitled to late payment penalties under Labor Code Section 201-203.”

                                               24 Complaint at ¶33.

                                               25        34.    Accordingly, Plaintiff alleges at least $17,524.80 in Labor Code section
                                               26 203 penalties [($73.02) x (8 hrs/day) x (30 days). See Labor Code § 203.

                                               27        C.     Attorneys’ Fees
                                               28        35.    Where an underlying statute authorizes an award of attorneys’ fees,
                                                                                             -8-
                                                                              PETITION AND NOTICE OF REMOVAL
                                                      Case 3:20-cv-04086-AGT Document 1 Filed 06/19/20 Page 9 of 11




                                                1 such potential fees may be included in calculating the amount in controversy. See

                                                2 Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998). Here, Plaintiff

                                                3 seeks attorneys’ fees for her Labor Code claims (See Complaint, Prayer for Relief).

                                                4        36.    As the Ninth Circuit explained in Chavez, when determining the
                                                5 amount in controversy, attorneys’ fees are calculated based on the total possible

                                                6 recovery, and not just fees incurred as of the time of removal. Chavev supra 888

                                                7 F.3d at 417 (“That the amount in controversy is assessed at the time of removal does

                                                8 not mean that the mere futurity of certain classes of damages precludes them from

                                                9 being part of the amount in controversy.”); Lucas v. Michael Kors (USA), Inc., No.

                                               10 2018 WL 2146403, at *11 (C.D. Cal. 2018) (“The broad holding [in Chavez]

                                               11 strongly suggests that the Ninth Circuit would find it appropriate to consider post-
PAYNE & FEARS LLP




                                               12 removal attorneys’ fees. Therefore, the Court agrees that unaccrued post-removal
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13 attorneys’ fees can be factored into the amount in controversy.”); Bernstein v. BMW
                       ATTORNEYS AT LAW


                          (949) 851-1100




                                               14 of N. Am., LLC, 2018 WL 2210683, at *2 (N.D. Cal. 2018) (“The Ninth Circuit’s

                                               15 recent decision in Chavez . . . holding that the amount in controversy is what is at

                                               16 stake in the litigation at the time of removal suggests that the attorneys’ fees in the

                                               17 context of the amount in controversy requirement should be calculated based on the

                                               18 total possible recovery and not just the fees incurred to date—resolving a previously

                                               19 unresolved question.”).

                                               20        37.    Here, if attorneys’ fees are awarded, the hours incurred during the case
                                               21 investigation, discovery, trial prep, and trial phases of this litigation – even under the

                                               22 most efficient circumstances – will likely result in an award exceeding the $75,000

                                               23 jurisdictional threshold.

                                               24   V.   REMOVAL IS TIMELY
                                               25        38.    This Petition and Notice of Removal is timely pursuant to 28 U.S.C.
                                               26 section 1446(b) because this action is being removed within thirty (30) days of the

                                               27 date when CVS received the Summons and Complaint. 28 U.S.C. § 1446(b)(1); see

                                               28 Exh. “A”.

                                                                                               -9-
                                                                               PETITION AND NOTICE OF REMOVAL
                                                       Case 3:20-cv-04086-AGT Document 1 Filed 06/19/20 Page 10 of 11




                                                1   VI. CONCLUSION
                                                2            39.       For the reasons stated above, this Court has jurisdiction under 28
                                                3 U.S.C. section 1332 because this is a civil action between citizens of different states,

                                                4 and the matter in controversy exceeds $75,000, exclusive of interest and costs.

                                                5            40.       Accordingly, CVS may remove the action to this Court pursuant to 28
                                                6 U.S.C. sections 1332 and 1441. CVS respectfully requests that this Court exercise

                                                7 its removal jurisdiction over this action.

                                                8

                                                9

                                               10 DATED: June 19, 2020                        PAYNE & FEARS        LLP

                                               11
PAYNE & FEARS LLP




                                               12
                                                                                              By:            /s/ Andrew K. Haeffele
                    IRVINE, CALIFORNIA 92614
                    4 PARK PLAZA, SUITE 1100




                                               13
                       ATTORNEYS AT LAW




                                                                                                               DANIEL F. FEARS
                          (949) 851-1100




                                               14                                                           ANDREW K. HAEFFELE
                                               15                                                                PHILIP K. LEM

                                               16                                                   Attorneys for Defendant CVS RX
                                                                                                    SERVICES, INC.
                                               17

                                               18   4834-7535-9680.1

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28

                                                                                                    -10-
                                                                                     PETITION AND NOTICE OF REMOVAL
                                                                       Case 3:20-cv-04086-AGT Document 1 Filed 06/19/20 Page 11 of 11




                                                                 1                                      PROOF OF SERVICE
                                                                 2                               Diane Gailey v. CVS RX Services, Inc.
                                                                                                 United States District Court Case No. 3:20-cv-04086
                                                                 3

                                                                 4 STATE OF CALIFORNIA, COUNTY OF ORANGE

                                                                 5
                                                                          At the time of service, I was over 18 years of age and not a party to this action. I am
                                                                   employed  in the County of Orange, State of California. My business address is Jamboree Center,
                                                                 6 4 Park Plaza, Suite 1100, Irvine, CA 92614.
                                                                 7
                                                                            On June 19, 2020 I served true copies of the following document(s) described as
                                                                 8 PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332
                                                                   AND 1441 on the interested parties in this action as follows:
                                                                 9

                                                                10
                                                                   Kevin R. Allen, Esq.                                 Attorneys for Plaintiff
                                                                11 ALLEN ATTORNEY GROUP                                 DIANE GAILEY
                    JAMBOREE CENTER, 4 PARK PLAZA, SUITE 1100
PAYNE & FEARS LLP




                                                                   2121 N. California Blvd., Suite 290
                                                                12 Walnut Creek, CA 94596
                                                                   Tel: (925) 695-4913
                           IRVINE, CALIFORNIA 92614




                                                                13 Fax: (925) 334-7477
                              ATTORNEYS AT LAW




                                                                   Email: kevin@allenattorneygroup.com
                                 (949) 851-1100




                                                                14

                                                                15
                                                                             BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
                                                                16   document(s) to be sent from e-mail address tshaw@paynefears.com to the person at the e-mail
                                                                     address listed above. I did not receive, within a reasonable time after the transmission, any
                                                                17   electronic message or other indication that the transmission was unsuccessful.
                                                                18          [Federal] I declare under penalty of perjury under the laws of the United States of
                                                                     America that the foregoing is true and correct and that I am employed in the office of a member
                                                                19   of the bar of this Court at whose direction the service was made.
                                                                20         Executed on June 19, 2020, at Irvine, California.
                                                                21

                                                                22                                                     /s/ Terri M. Shaw
                                                                                                                       Terri M. Shaw
                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28


                                                                                                            PROOF OF SERVICE
